                           Case 5:17-cv-07305-EJD Document 168 Filed 10/31/19 Page 1 of 2



               1       Todd K. Boyer, Bar No. 203132
                       todd.boyer@bakermckenzie.com
               2       BAKER & McKENZIE LLP
                       600 Hansen Way
               3       Palo Alto, CA 94304
                       Telephone: +1 650 856 2400
               4       Facsimile: +1 650 856 9299
               5       Caroline A. Pham, State Bar No. 305080
                       caroline.pham@bakermckenzie.com
               6       BAKER & McKENZIE LLP
                       Two Embarcadero Center, 11th Floor
               7       San Francisco, CA 94111
                       Telephone: +1 415 576 3078
               8       Facsimile: +1 415 576 3099
               9       Attorney for Defendant
                       APPLE INC.
             10

             11                                    UNITED STATES DISTRICT COURT

             12                                   NORTHERN DISTRICT OF CALIFORNIA

             13        RAJA KANNAN,                                  Case No. 5:17-cv-07305-EJD (VKD)
             14                      Plaintiff,                      [PROPOSED] ORDER GRANTING
                                                                     ADMINISTRATIVE MOTION FOR
             15               v.                                     LEAVE TO FILE EXHIBITS IN
                                                                     SUPPORT OF DEFENDANT APPLE
             16        APPLE INC.,                                   INC.’S RESPONSE TO PLAINTIFF’S
                                                                     “JOINT DISCOVERY BRIEF” [DKT
             17                      Defendant.                      165-1]
             18

             19                                                      Complaint Filed:   December 26, 2017
                                                                     FAC Filed:         May 10, 2018
             20                                                      SAC Filed:         October 19, 2018
             21

             22

             23

             24

             25

             26

             27

             28
                                                                1                       Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way         [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS IN
 Palo Alto, CA 94304
   +1 650 856 2400       SUPPORT OF DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF”
                            Case 5:17-cv-07305-EJD Document 168 Filed 10/31/19 Page 2 of 2



               1              Having considered Defendant Apple Inc.’s Response To Plaintiff’s “Joint Discovery Brief”

               2       [Dkt. 165-1] and Administrative Motion For Leave To File Exhibits (“Apple’s Response”), the Court

               3       hereby orders as follows:

               4              IT IS HEREBY ORDERED that Defendant the exhibits attached to Apple’s Response are here

               5       by deemed filed and submitted as part of Plaintiff’s “Joint Discovery Brief” [Dkt. 165-1].

               6

               7       Dated: ________________, 2019

               8

               9                                                            Honorable Virginia K. DeMarchi
                                                                            United States Magistrate Judge
             10

             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                        2                         Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   600 Hansen Way          [PROPOSED] ORDER GRANTING ADMINISTRATIVE MOTION FOR LEAVE TO FILE EXHIBITS IN
 Palo Alto, CA 94304
   +1 650 856 2400        SUPPORT OF DEFENDANT APPLE INC.’S RESPONSE TO PLAINTIFF’S “JOINT DISCOVERY BRIEF”
